DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant' s arguments with respect to claim(s) 1-10, 12, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mas Lara (US 20150313424) in view of Foster (US 5553750).
Regarding claim 1, Mas Lara discloses a portable bidet system, comprising: 
a supply tube (23, 46); 
an adapter (25) configured to attach to an open end of a fluid container (53), 
a pump (42) having a pump inlet (inlet of 42) and a pump outlet (outlet of 42, 47), the pump disposed outside of and separate from the adapter (42 is outside of and separate from 25) and wherein the second end (end of 23, 46 connected to 42) of the supply tube is connected to the pump inlet; and 
a delivery tube (28, 30) connected to the outlet of the pump.
However, Mas Lara does not disclose the adapter is configured to affix to the supply tube between a first end of the supply tube and a second end of the supply tube to secure the first end of the supply tube within the fluid container as claimed.
Foster discloses a liquid dispenser including an adapter (50) configured to attach to an open end of a fluid container (20), the adapter further configured to affix to the supply tube (16) between a first end (end within 20) of the supply tube and a second end (end outside 20) of the supply tube to secure the first end of the supply tube within the fluid container.
It would have been obvious to one of ordinary skill in the art to have modified the system of Mas Lara, to include the adapter is configured to affix to the supply tube between a first end of the supply tube and a second end of the supply tube to secure the first end of the supply tube within the fluid container as claimed, as taught by Foster, since it was known in the art to use an adaptor for a sealing engagement with the tube and to provide a seal against spilling (col. 2, ll. 10-30).
Regarding claim 2, the combination above, and specifically Foster further discloses the adapter attaches to the fluid container by a connection selected from the group of connections consisting of a threaded connection (62), a snap-on connection, a clamped connection, and a press fit connection.
Regarding claim 3, the combination above, and specifically Mas Lara further discloses the pump is an electric pump (¶ 0027, 0051), and wherein the electric pump is battery powered (¶ 0027, 0051).
Regarding claim 4, the combination above, and specifically Mas Lara further discloses a power bank (40) comprising one or more rechargeable batteries (¶ 0042, 0052) and a charging port (20) that operationally connects to the electric pump (via 50).
Regarding claim 6, the combination above, and specifically Mas Lara further discloses the delivery tube is disposable (¶ 0050).
Regarding claim 7, the combination above, and specifically Mas Lara further discloses the disposable delivery tube comprises flexible medical tubing (the system allows for the use of medicines and the tube 28 is flexible such that the sprayer is used next to a toilet, ¶ 0047, 0049).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mas Lara (US 20150313424) in view of Foster (US 5553750) as applied to claim 4 above, and further in view of De Rosa (US 20120158193).
Regarding claim 5, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 4.
However, Mas Lara does not disclose a USB or micro-USB port as claimed.
De Rosa discloses a dispensing device wherein the electric pump further comprises a Universal Serial Bus (USB) port or a micro-USB port for connection with the power bank (140) via a cable or via direct connection (¶ 0163).
It would have been obvious to one of ordinary skill in the art to have modified the system of Mas Lara, to include a USB port as claimed, as taught by De Rosa, in order to connect to a personal computer so the rechargeable accumulator can be recharged (¶ 0163).
Claims 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mas Lara (US 20150313424) in view of Foster (US 5553750), McCabe (US 20100306912), and Plate (US 20140373263).
Regarding claims 8-9, Mas Lara discloses a portable bidet system, comprising: 
a supply tube (23, 46); 
an adapter (25), the adapter is configured to attach to the open end of a fluid container (53); 
a pump (42) having a pump inlet (inlet of 42) and a pump outlet (outlet of 42, 47), the pump disposed outside of and separate from the adapter (42 is outside of and separate from 25), the pump inlet connected to a second end (end of 23, 46 connected to 42 of the supply tube), and the pump outlet connected to a connector (24); 
a delivery tube (28, 30) operationally connected by the connector to the pump outlet; 
wherein the pump is an electric pump (¶ 0027, 0051); and
wherein the pump outlet further comprises an outlet tube (47) connected to the pump outlet and having the connector on a free end (end of 47 attached to 24) thereof.
However, Mas Lara does not disclose the supply tube is affixed to extend entirely through the adapter, and the adapter is configured to attach to the open end of a fluid container to secure a first end of the supply tube within the fluid container, a quick connector, and a communication circuit and display as claimed.
Foster discloses a liquid dispenser including an adapter (50), wherein the supply tube (16) is affixed to extend entirely through the adapter, and the adapter is configured to attach to the open end of a fluid container (20) to secure a first end of the supply tube within the fluid container.
It would have been obvious to one of ordinary skill in the art to have modified the system of Mas Lara, to include the supply tube is affixed to extend entirely through the adapter, and the adapter is configured to attach to the open end of a fluid container to secure a first end of the supply tube within the fluid container as claimed, as taught by Foster, since it was known in the art to use an adaptor for a sealing engagement with the tube and to provide a seal against spilling (col. 2, ll. 10-30).
McCabe discloses self-cleansing system including the use of quick connectors (¶ 0027).
It would have been obvious to one of ordinary skill in the art to have modified the system of Mas Lara, to include a quick connector as claimed, as taught by McCabe, since it was known in the art that quick-connect couplings can be used to connect inlets and outlets (¶ 0027).
Plate discloses an assembly including a communication circuit (200) allowing the bidet to be remotely controlled and monitored (via 200); and further comprising a display (150, 260) having one or more control buttons (¶ 0065, 0100), the display generated by software running on a smart phone or tablet (¶ 0062, 0098, 0103) in communication with the bidet via the communication circuit, wherein the one or more control buttons control the pumping rate of the bidet (¶ 0056).
It would have been obvious to one of ordinary skill in the art to have modified the system of Mas Lara, to include a communication circuit and display as claimed, as taught by Plate, in order to provide a remote control device to control functions of the fixture (¶ 0065) which may communicate with a wireless network device (¶ 0098).
Regarding claim 10, the combination above, and specifically Mas Lara further discloses the delivery tube comprises flexible medical tubing (the system allows for the use of medicines and the tube 28 is flexible such that the sprayer is used next to a toilet, ¶ 0047, 0049).
Regarding claim 14, the combination above, and specifically Mas Lara further discloses the delivery tube is disposable (¶ 0050).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mas Lara (US 20150313424) in view of Foster (US 5553750) and Borod (US 5409167).
Regarding claim 12, Mas Lara discloses a kit for a portable bidet system (the system of Mas Lara is understood to be a kit), comprising: 
the portable bidet system, comprising: 
an adapter (25) configured to attach to the open end of a fluid container (53); 
a supply tube (23, 46), 
an electric pump (42) having a pump inlet (inlet of 42) and a pump outlet (outlet of 42, 47), the electric pump disposed outside of and separate from the adapter (42 is outside of and separate from 25), the pump inlet connected to a second end (end of 23, 46 connected to 42 of the supply tube) of the supply tube; 
a power bank (40) and power cable (50) for supplying power to the electric pump (¶ 0027, 0051);
 a disposable delivery tube (28, 30; ¶ 0050) connected to the pump outlet; and 
a carrying case (12) having a closure (14, 16) that can be configured to be open or closed (¶ 0039-0040), the carrying case sized to accommodate at least the adapter, the supply tube, the electric pump, the power bank and power cable, and a plurality of disposable delivery tubes (12 is sized to accommodate the recited elements); 
wherein the adapter, the supply tube, the electric pump, and the power bank and power cable are all disposed within the carrying case (the recited elements are all disposed within 12).
However, Mas Lara does not disclose a supply tube disposed entirely through the adapter, a first end of the supply tube secured by the adapter within the fluid container as claimed.
Foster discloses a liquid dispenser including a supply tube (16) disposed entirely through the adapter (50), a first end (end within 20) of the supply tube secured by the adapter within the fluid container (20).
It would have been obvious to one of ordinary skill in the art to have modified the system of Mas Lara, to include a supply tube disposed entirely through the adapter and a first end of the supply tube secured by the adapter within the fluid container as claimed, as taught by Foster, since it was known in the art to use an adaptor for a sealing engagement with the tube and to provide a seal against spilling (col. 2, ll. 10-30). 
Mas Lara further discloses 30 may be a one use part (¶ 0050); however, Mas Lara does not explicitly disclose a plurality of disposable delivery tubes as claimed.
Borod discloses a hygienic spray apparatus including the kit (72) further comprising the plurality of disposable delivery tubes (54-56); wherein the adapter, the supply tube, the electric pump, the power bank and power cable, and the plurality of delivery tubes are all disposed within the carrying case (all necessary materials are included in a package; col. 4, ll. 62 - col. 5, ll. 7).
It would have been obvious to one of ordinary skill in the art to have modified the system of Mas Lara, to include a plurality of disposable delivery tubes disposed within the carrying case as claimed, as taught by Borod, in order to provide various length and orientations of nozzles required by the particular user (col. 4, ll. 52-62) and to include all necessary materials in a compact, light, portable package (col. 5, ll. 3-7).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.R.K/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754